            Case 3:20-cv-00133-JCH Document 139-5 Filed 08/04/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

             Plaintiff,
 v.
                                                        JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                        JULY 15, 2020
      Defendants.
 __________________________________


                                         DAMAGES ANALYSIS
            Plaintiff Jakub Madej hereby discloses the preliminary damages analysis.

      (a)      Compensatory damages in the amount of $1,500,000;
      (b)      Past wage loss in the amount of $173,453.00;
      (c)      Future wage loss in the amount of $771,683.00;
      (d)      Past non-economic damages in the total amount of $486,418.00; and
      (e)      Punitive and exemplary damages in the total amount of $3,350,000.

            Plaintiff reserves the right to amend or modify the analysis as, without limitation, new
information becomes available to him and more specific calculations can be made.


Dated: July 15, 2020                                  Respectfully submitted,
              Bridgeport, Connecticut                 By: ____________________________
                                                      Jakub J. Madej
                                                      Lawsheet
                                                      415 Boston Post Rd Ste 3-1102
                                                      Milford, CT 06460
                                                      T: (203) 928-8486
                                                      F: (203) 902-0070
                                                      E: j.madej@lawsheet.com
                                                      Attorney for Plaintiff
